ORDER

PER CURIAM:
AND NOW, this 15th day of March, 1999, Steven M. Kramer having been disbarred from the practice of law in the State of New York by Order of the Appellate Division of the Supreme Court of New York, First Judicial Department, filed September 24, 1998; *113the said Steven M. Kramer having been directed on November 13, 1998, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Steven M. Kramer is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.